HIGGINS, Chief Justice.
Everett D. Taylor was convicted by a jury of murder in the second degree and sentenced to thirty years imprisonment. The court of appeals ordered a new trial because the trial court erred by excluding evidence of a subsequent burglary of the victim’s home and by admitting into evidence a knife found in the kitchen drawer of the victim’s apartment. This Court granted transfer to determine: (1) whether the trial court erred in refusing defendant’s evidence of a no-force burglary of the murder victim’s home committed subsequent to the murder where there was no evidence connecting the burglar with the murder and it was alleged to show the existence of a key to the victim’s house; and (2) whether a knife found in the kitchen drawer of the victim’s house was properly admitted into evidence where there was no way to determine if this was the knife used to kill the victim. Affirmed.
During the evening of June 29, 1983, defendant and the victim, his wife, Joyce Taylor, played cards on the front porch of their apartment with their daughter and several other family members. At approximately 10:40 p.m., everyone except defendant, his wife and daughter left. At approximately 2:40 a.m., defendant called the police and told them someone had come through the bedroom window and stabbed his wife. The police found Joyce Taylor’s body nude, wrapped in a quilt, lying on the floor between the bed and a wall.
One of the police officers spoke with Valerie Brown, the tenant in the apartment above. When the officer informed Ms. Brown that defendant’s wife was dead, Ms. Brown responded, “One day I knew he was going to kill her.” This belief was based on numerous fights Ms. Brown had overheard between defendant and his wife al*727though she had heard nothing from defendant’s apartment the night of the murder.
An investigation of the scene showed there had been no forced entry. The door to the apartment had been locked and there was no sign of a break-in. A screen in the window above the body had been cut; expert testimony established that it had been cut from the inside. The dirt on the outside window ledge was undisturbed and there were no footprints on the ground outside the window. Small amounts of blood were found on the cut screen and on the edge of the bathtub. Approximately five hours after the initial investigation, officers took a knife from a kitchen drawer. While the knife was not proven to be the murder weapon, expert testimony established this type of knife was consistent with the wounds in the victim’s body.
Upon completion of the investigation, defendant was advised he was a suspect and was taken to the homicide office. After being advised of his constitutional rights, defendant made a statement to the police. He said his wife and daughter had gone to bed and he had fallen asleep in the living room with the stereo playing. At approximately 2:00 a.m., he went into the bedroom and saw his wife on the floor. He took his daughter to a neighbor’s and called the police.
Lieutenant Michael Beck supervised the investigation. On July 1, 1983, he advised defendant that a warrant had been issued against him for capital murder. Defendant began crying and trembling. Then he said, "I can’t say it. I can’t say that I killed her.” The officer asked defendant to tell him “what happened, the size of the knife and so forth.” Defendant started to show the size of the knife but dropped his hands saying, “I don’t want to say anything else. I want an attorney.”
Appellant contends the trial court erred in excluding evidence of a burglary with no forced entry of his apartment apparently committed by a cousin of Valerie Brown two days after the murder. The trial court based its ruling on State v. Stokes, 638 S.W.2d 715 (Mo. banc 1982), cert. denied, 460 U.S. 1017, 103 S.Ct. 1263, 75 L.Ed.2d 488, where this Court stated that evidence that another person had an opportunity to commit the crime for which defendant is on trial is inadmissible without proof that the other person committed some act directly connecting him with the crime. Id. at 723. Appellant argues this evidence shows the existence of another key to the apartment and refutes the State’s theory that his presence in his apartment with no evidence of forced entry established that only he could have committed the crime. Respondent argues the existence of a second key is speculative and the evidence is not admissible under State v. Stokes.
The trial court has broad discretion regarding matters of relevancy and its ruling will be overturned only upon a showing of abuse of discretion. State v. Blair, 638 S.W.2d 739, 757 (Mo. banc 1982), cert. denied, 459 U.S. 1229, 103 S.Ct. 1240, 75 L.Ed.2d 472. Whether evidence, even though relevant, is inadmissible because it is too remote to be material is a matter resting in the discretion of the trial judge. State v. Feger, 340 S.W.2d 716, 725 (Mo.1960); State v. Maddox, 657 S.W.2d 719 (Mo.App.1983); State v. Baker, 626 S.W.2d 680 (Mo.App.1981). The existence of a second key was based solely on the subsequent burglary of the apartment without forced entry. The trial court did not abuse its discretion by finding that this evidence did no more than raise a conjectural inference that Valerie Brown’s cousin gained entry to defendant’s apartment and murdered Joyce Taylor and is therefore inadmissible because no evidence directly connected him with the crime. State v. Stokes, 638 S.W.2d at 723.
Appellant contends the trial court erred in admitting into evidence a knife which was found in the kitchen drawer of his apartment some hours after the murder and a photograph of a silverware tray in the drawer showing knives, forks and spoons. Appellant argues the evidence was not admissible because there was no way of determining if the knife was used to kill the victim. Respondent contends the *728evidence was admissible because expert testimony established that the knife was consistent with the type used to inflict the wounds and because it was found at the scene of the murder soon after the initial investigation of the crime.
A weapon with which the crime might have been committed, found near the time and scene of the crime, is relevant to show the means by which the crime was committed. State v. Dodson, 642 S.W.2d 641, 642 (Mo.1982). “Articles, instruments and weapons that have a tendency to explain the manner in which a crime was committed that are found at or near the scene of the crime subsequent to the commission of the crime are generally admissible.” State v. Bolder, 635 S.W.2d 673, 688 (Mo. banc 1982). The trial court did not abuse its discretion by admitting the knife and photograph into evidence.
The judgment of the trial court is affirmed.
BILLINGS, BLACKMAR and DONNELLY, JJ., and CROW and FLANIGAN, Special Judges, concur.
WELLIVER, J., dissents in separate opinion filed.
ROBERTSON and RENDLEN, JJ., not sitting.